La Juez Asociada Señora Pabón Charneco
emitió la opinión del Tribunal.
He aquí el dilema: la aplicación co-rrecta de la ley o la norma jurídica no es suficiente para ejercer correc-tamente la función judicial. Los es-tilos de trabajo, de comunicación y el comportamiento del juez en y fuera del tribunal son igualmente importantes para la imagen y el lo-gro de la justicia.(1)
Hoy este Tribunal tiene la importante tarea de analizar un asunto novel en nuestro ordenamiento jurídico: las im-plicaciones éticas que podrían suscitarse como resultado del uso de las redes sociales por un magistrado, en particular, la red social Facebook. Sin duda, y conforme discu-tiremos, la conducta exhibida por el Hon. Eric Colón Colón (juez Colón Colón o el querellado), a través de su perfil virtual en la referida red social, infringió los Cánones de *732Ética Judicial que se le imputaron. Consecuentemente, su conducta amerita que esta Curia ejerza su poder discipli-nario para imponerle una sanción equivalente a la grave-dad de sus actuaciones.
En ese ejercicio, es necesario hacer un balance entre la novedad que caracteriza el uso de las redes sociales —cuyas ramificaciones están comenzando a revelarse en nuestra so-ciedad moderna— y los deberes éticos que deben guiar a quienes integran la Judicatura, tanto en el ejercicio de sus prerrogativas adjudicativas como en sus vidas privadas. Ello enmarcado dentro de un análisis objetivo de proporcio-nalidad, de acuerdo con el estándar de equivalencia que im-pera en nuestro ordenamiento en cuanto a la sanción.
Pasemos a reseñar los antecedentes tácticos que dieron origen a la Queja de epígrafe.
I
Desde el 2010, el juez Colón Colón se desempeña como Juez Municipal del Tribunal de Primera Instancia, Sala Municipal de Coamo. Los hechos que dieron origen al pro-cedimiento disciplinario iniciado en su contra comenzaron con un referido de la otrora Directora de la Oficina de Ad-ministración de los Tribunales (OAT), Hon. Sonia I. Vélez Colón, quien motu proprio y amparada en la autoridad que le conferían las Reglas de Disciplina Judicial, 4 LPRA Ap. XV-B, ordenó una investigación del perfil virtual del juez Colón Colón en la red social Facebook.(2) En esa página, el querellado mantenía un perfil en el cual, en su carácter personal, se expresaba a través de publicaciones de diversa *733índole con la intención de compartirlas únicamente con su círculo de amistades virtuales.
Según consta en autos y conforme a dos (2) declaracio-nes juradas suscritas por los Sres. Carlos Otero López y Raúl Manuel Colón Vázquez, Coordinador de Sistemas Confidenciales y Administrador de la Oficina de Seguridad de los Sistemas de Información de la Rama Judicial, res-pectivamente, al momento de realizar la investigación or-denada por la entonces Directora Administrativa de la OAT, cualquier persona podía acceder el perfil virtual del querellado.(3) Dada esta realidad, y sin necesidad de solici-tarle anuencia al juez Colón Colón para formar parte de su círculo de amistades virtuales, los señores Otero López y Colón Vázquez lograron acceder su perfil con el fin único de recopilar y almacenar diversas fotografías y comentarios que este había publicado.
Así las cosas, mediante carta de 14 de marzo de 2014, la entonces Directora Administrativa refirió el asunto a la Oficina de Asuntos Legales (OAL) de la OAT para la inves-tigación correspondiente. En su Informe, la OAL concluyó que la conducta exhibida por el juez Colón Colón a través de las publicaciones hechas en su perfil virtual fue contra-ria a los Cánones 2, 8, 19 y 23 de Ética Judicial, 4 LPRA Ap. IV-B. En consecuencia, al OAL recomendó que se remi-tiera el Informe a la Comisión de Disciplina Judicial para que se determinara la existencia o no de causa probable para presentar una Querella contra el juez Colón Colón.
Como parte de su investigación, la OAL consideró como evidencia las fotografías y los comentarios que habían sido recopilados del perfil virtual del juez Colón .Colón por la Oficina de Seguridad de los Sistemas de Información de la Rama Judicial. Dada la pertinencia medular de estos para *734el análisis de la controversia que nos atañe, incluimos una transcripción ad verbatim,'.
1) Comentario de 1 de septiembre de 2011: “Una señora me dice: ‘No he podido pagar la renta porque a mi marido le die-ron lay oss’. Y yo en mi mente: Ay chus!”.
[[Image here]]
2) Comentario del 6 de septiembre de 2011: “Que bonita esta querella que me han traido [sic]!”. [Junto al comentario, el juez Colón Colón publicó dos (2) fotografías que parecen ser porciones de una querella manuscrita].
[[Image here]]
3) Comentario del 19 de septiembre de 2011: “Esta señora me ha dicho hoy que su hijo padece de esquizofrenia, pero anenoide. Diiitoooo ...”
[[Image here]]
4) Comentario del 8 de octubre de 2011: “Sigo acordándome de cosas: Hace algún tiempo, un señor se excusó porque no pudo compadecer al tribunal. Yo le contesté que no había ningún problema, que el tribunal estaba de lo más bien, pero que gra-cias por preocuparse. Lolll”[.]
5) Comentario 12 de enero de 2012: “Asi [sic] mismo como lo lee: esta persona presentó una querella porque le vendieron un carro sin batería y sin valvete” [...]
[6) Comentario sin fecha de publicación:] “Entonces, la peticio-naria de la orden de protección, al llenar el encasillado donde se describe el tipo de relación que sostenía con el peticionado, esto fue lo que escribió”. [Junto al comentario, aparece una fotografía que parece ser un formulario de orden de protección de la OAT. En el encasillado del formulario donde se indicaba “otra”, la persona escribió “me endroge [sic]”]. Informe de la Comisión, págs. 7-9.
En su Informe, la OAL consideró que los comentarios anteriormente transcritos y las diversas fotografías publi-cadas conjuntamente con estos estaban relacionados con las funciones judiciales del querellado. Además, como parte de su investigación, la OAL consideró otra serie de publi-caciones relacionadas, inter alia, con el consumo de bebi-das alcohólicas y distintas observaciones del querellado en cuanto al desempeño de la prensa.
En virtud de lo anterior, la Presidenta de la Comisión de Disciplina Judicial, Hon. Aída N. Molinary Cruz, designó *735al Comisionado Asociado, Ledo. José L. Miranda de Hostos, para que evaluara el Informe emitido por la OAL y deter-minara la existencia o no de causa probable para presentar una Querella contra el juez Colón Colón, El 1 de diciembre de 2014, el licenciado Miranda de Hostos emitió su Informe y determinó que existía causa probable para presentar una Querella contra el juez Colón Colón por presuntamente ha-ber infringido los Cánones 2, 8, 19 y 23 de Ética Judicial, supra. (4) En consecuencia, el 12 de diciembre de 2014, la OAT presentó la Querella correspondiente.
Luego de varias incidencias procesales, el 26 de enero de 2015, el juez Colón Colón contestó la Querella presentada en su contra y solicitó su desestimación. En apoyo de su petitorio adujo, inter alia, que los comentarios y las foto-grafías publicadas en su perfil virtual se hicieron en su carácter personal, en la intimidad de su hogar y no en ca-lidad de juez. Alegó someramente que los comentarios pu-blicados se hicieron amparados en su derecho fundamental a la libre expresión. Señaló, además, que los Cánones de Ética Judicial están huérfanos de una prohibición o direc-triz en cuanto al uso de las redes sociales y que no existe una reglamentación específica de la Rama Judicial en cuanto a su uso por quienes integran la Judicatura.
Posteriormente, la OAT presentó una solicitud para la tramitación sumaria del procedimiento disciplinario. Luego de varias comparecencias de las partes, la Comisión de Disciplina Judicial acogió la solicitud de la OAT y or-denó la tramitación sumaria del procedimiento por enten-der que no existían hechos medulares en controversia que ameritaran la celebración de una vista evidenciaría.
Así las cosas, la Presidenta de la Comisión emitió el Informe correspondiente y concluyó que la conducta exhi-bida por el juez Colón Colón vía su perfil virtual en Face-*736book era contraria a los postulados éticos recogidos en los Cánones 2, 8, 19 y 23 de Ética Judicial, supra. Por consi-guiente, recomendó como medida disciplinaria la destitu-ción del querellado de su cargo de Juez Municipal.
Con este marco fáctico y procesal en mente, procedemos a reseñar los preceptos éticos aplicables a la controversia de autos.
II
A
 La autoridad exclusiva de este Tribunal para aten-der asuntos disciplinarios relacionados con los jueces y las juezas de los tribunales de menor jerarquía que componen nuestro sistema judicial es de estirpe constitucional. In re Acevedo Hernández, 194 DPR 344, 359 (2015). Véase, además, In re Robles Sanabria, 151 DPR 483, 508-509 (2000). En cuanto a este particular, nuestra Carta Magna dispone, en lo pertinente, que los jueces y las juezas del Tribunal de Primera Instancia y del Tribunal de Apelaciones “podrán ser destituidos por el Tribunal Supremo por las causas y me-diante el procedimiento que se disponga por ley”. Art. V, Sec. 11, Const. ELA, LPRA, Tomo 1, ed. 2016, pág. 433.
Con el fin de instrumentalizar esa autoridad, “aprobamos los Cánones de Ética Judicial [...], los cuales imponen ciertos deberes a los jueces con el fin de promover la confianza de los ciudadanos en nuestro sistema judicial”. In re Quiñones Artau, 193 DPR 356, 376 (2015). Véanse, además: In re Sierra Enriquez, 185 DPR 830, 850 (2012); In re Claverol Siaca, 175 DPR 177, 188 (2009). Este cuerpo normativo recoge las reglas mínimas de conducta que de-ben guiar a ese grupo selecto de ciudadanos y ciudadanas que tiene el privilegio de investirse con una toga para ejer-*737cer la loable función de impartir justicia. Preámbulo de los Cánones de Ética Judicial de 2005 (4 LPRA Ap. IV-B). Véanse, además: In re Claverol Siaca, supra, pág. 188; In re Birriel Cardona, 184 DPR 301, 306-307 (2012).
Sin duda, la regulación ética de los ciudadanos y las ciudadanas que ejercen la función judicial es exponen-cialmente más rigurosa en comparación con otras profesio-nes en nuestra jurisdicción. Ello responde esencialmente a las sutilezas inherentes a la función judicial. Ante tal inescapable realidad, hemos expresado que las exigencias éti-cas que rigen la conducta de las y los miembros de la Ju-dicatura no aplican únicamente a la conducta del togado o de la togada en el ejercicio de las prerrogativas de su cargo, sino que se extienden al ámbito de su vida privada. In re Claverol Siaca, supra, pág. 189; In re González Acevedo, 165 DPR 81, 92 (2005). La configuración de estas exigen-cias óticas, tanto dentro como fuera del estrado, responde a que “el respeto que la gente le tenga a las instituciones judiciales es lo que brinda a éstas fuerza y autoridad”. In re Cando González, 190 DPR 290, 298 (2014).
El sitial privilegiado que ocupa una jueza o un juez en nuestro ordenamiento conlleva que se impongan restric-ciones a su conducta que generalmente no se les exigirían a otros profesionales. Así pues, “estas limitaciones constitu-yen sacrificios en [la] vida pública y privada [del juez o de la jueza] que tienen el propósito de enaltecer la integridad e independencia de la Judicatura”. In re Claverol Siaca, supra, pág. 188. No debemos olvidar que la función del juez y de la jueza como garantes de la Constitución y como árbitro y árbitra imparcial de la justicia les impone la constante e ineludible obligación de enaltecer los principios consustan-ciales a uno de los pilares de mayor envergadura en nuestra sociedad democrática: la independencia judicial.
*738B
El Canon 2 de Ética Judicial dispone que “[l]as juezas y los jueces ejemplificarán la independencia judicial, tanto en sus aspectos individuales como institucionales”. 4 LPRA Ap. IV-B. En esencia, este canon establece el deber y la obligación inalienable de quienes integran el Poder Judicial de proteger, promover y ejempli-ficar la independencia de la rama constitucional a la cual sirven. In re Aprobación Cánones Ética 2005, 164 DPR 403, 411 (2005). Conforme surge de su historial, el referido canon se inspiró en el concepto de independencia judicial contenido en Los Principios de Bangalore sobre la Con-ducta Judicial. Id. En lo atinente a este particular, los Principios de Bangalore que inspiraron este canon de nuevo cuño disponen que “[u]n juez exhibirá y promoverá altos estándares de conducta judicial, con el fin de reforzar la confianza del público en la judicatura, que es fundamental para mantener la independencia judicial”. Principios de Bangalore sobre la Conducta Judicial, ONU, Comisión de Derechos Humanos, 59na Sesión, Tema lid, E/CN.4/65 (2003). Conforme puede apreciarse, este canon recoge el principio de independencia judicial que debe permear en las actuaciones de quienes integran la Judicatura en todo momento. Principalmente, la premisa que inspira este canon es que la independencia judicial se legitima conforme al grado de confianza y respeto que el público le tenga a la Judicatura como institución.
Por su parte, el Canon 8 de Ética Judicial regula la conducta que deben exhibir los magistrados y las magis-tradas en el desempeño de sus funciones adjudicativas(5) y les impone el deber de actuar libres de influencias exter-*739ñas, ya sean directas o indirectas. In re Claverol Siaca, supra, págs. 189-190. En ese sentido, deberán ser pruden-tes, de carácter sereno e imparciales, y su conducta debe excluir cualquier apariencia de susceptibilidad a influen-cias políticas, religiosas y públicas, o a cualquier otra mo-tivación impropia. 4 LPRA Ap. IV-B, C. 8. Un estudio del historial del referido Canon 8 revela que su propósito es “enfatizar el principio de la independencia de criterio judicial por el cual deben regirse los miembros de la Judica-tura durante el desempeño de la función adjudicativa”. In re Aprobación Cánones Ética 2005, supra, pág. 419. Véase, además, In re Quiñones Artau, supra, pág. 377. Además, pretende evitar que las y los miembros de la Judicatura adjudiquen controversias cegados por la autoridad que les confiere la investidura judicial. íd. Véanse, además: In re Sierra Enriquez, supra, pág. 851; In re Cruz Aponte, 159 DPR 170, 180 (2003).
Por otro lado, el Canon 19 de Ética Judicial, 4 LPRA Ap. IV-B, limita de manera abarcadora las expresio-nes de un magistrado o una magistrada relacionadas con los casos subjudice. Específicamente, dispone que “[1]as juezas y los jueces no harán declaraciones públicas sobre asuntos que estén sometidos ante su consideración, ni explicarán la razón de sus actuaciones”. íd. No obstante, esta prohibición excluye aquellas explicaciones que pueda ofrecer un miem-bro de la Judicatura “cuyo propósito sea orientar o ilustrar al público presente en la sala, sobre la decisión emitida o para explicar algún aspecto del procedimiento para evitar impresiones erróneas”. In re Aprobación Cánones Ética 2005, supra, pág. 436.
Conforme hemos mencionado, la función de un magis-trado o de una magistrada es de tal envergadura que se les exige conducirse éticamente en todo momento, tanto en el ejercicio de las prerrogativas de sus cargos como en sus actividades extrajudiciales. En esencia, se trata de exigir-les “un tipo de comportamiento, tanto dentro como fuera *740del tribunal, que vaya dirigido a enaltecer el cargo judicial y fomentar el respeto hacia este”. In re Quiñones Artau, supra, pág. 384. Véanse, además: In re Cruz Aponte, supra; In re Nevárez Zavala, 123 DPR 511 (1989). De modo que sus actuaciones fuera del estrado no levanten cuestiona-mientos sobre su capacidad para ejercer sus prerrogativas judiciales imparcialmente y no deshonren el cargo judicial que ocupan. In re Quiñones Artau, supra, págs. 383-384. Véase, además, In re Santiago Concepción, 189 DPR 378, 403 (2013).
Este principio quedó consagrado en el Canon 23 de Ética Judicial, el cual dispone que “[l]as juezas y los jueces se comportarán públicamente de manera que sus actuaciones no provoquen dudas sobre su capacidad para adjudicar imparcialmente las controversias judiciales[,] no deshonren el cargo judicial y no interfieran con el cabal desempeño de sus funciones judiciales”. 4 LPRAAp. IV-B. El referido canon aspira a “establecer una norma general precisa para regir el comportamiento público de las juezas y jueces en el ámbito de sus actividades fuera del estrado”. In re Aprobación Cánones Etica 2005, supra, pág. 445. En esencia, este canon “va dirigido a pautar una norma de conducta general que responde a la alta estima y confianza públicas que gozan los miembros de la Judicatura. Así, pues, se espera que los jueces, a través de sus acciones, no lesionen la imagen del Sistema Judicial”. In re Claverol Siaca, supra, pág. 190.
Sin duda, la extrapolación de la regulación ética del estrado al ámbito privado y personal de un magistrado o de una magistrada representa parte de los sacrificios que conlleva el ejercicio de la profesión judicial. Los principios democráticos básicos que una o un integrante de la Judi-catura representa y que debe tutelar hacen que en el con-texto ético-profesional se les exija más y se les tolere me-nos que a otros profesionales.
*741rH HH i — !
En las últimas décadas, los foros tradicionales de comu-nicación que sirven de escenario para la interacción interpersonal se han extrapolado, en su gran mayoría, al mundo virtual. Las redes sociales han tenido una particular pree-minencia en esta nueva plataforma de comunicación y de intercambio de información. Las ramificaciones inherentes al uso exponencial de este medio novedoso de comunicación suponen una reconstrucción de nociones tradicionales de conceptos, tales como la privacidad y la libertad de expresión. Sin lugar a dudas, la extensión de las consecuen-cias de su uso está recién comenzando a revelarse. El ám-bito ético-judicial no ha estado inmune a este fenómeno sociocultural que ha invadido todas las esferas de interacción interpersonal en nuestra sociedad moderna.
Dada su patente novedad y debido a que en nuestro or-denamiento no existen regulaciones específicas o pronuncia-mientos anteriores de este Tribunal que tracen límites entre la ética judicial y el uso de las redes sociales, es necesario auscultar, para fines ilustrativos, el trato que le han dado otras jurisdicciones a este tema en aras de arrojar luz a algunas tendencias que puedan guiarnos en la resolución de esta controversia.
Un recorrido por distintos estados de la Nación devela un sinnúmero de opiniones judiciales y consultivas en materia ético-judicial que convergen en el axioma si-guiente: la participación de los jueces y las juezas en las distintas redes sociales a su alcance no es una violación per se de los Cánones de Ética Judicial. No obstante, estos de-ben ser cautelosos y cerciorarse que su uso se ajuste a los preceptos éticos que rigen en la jurisdicción donde ejercen sus funciones judiciales.
En cuanto a este particular, la American Bar Association (ABA) ha expresado, como normal general:
*742A judge may participate in electronic social networking, but as with all social relationships and contacts, a judge must comply with relevant provisions of the Code of Judicial Conduct and avoid any conduct that would undermine the judge’s independence, integrity, or impartiality, or create an appearance of impropriety. (Enfasis suprimido). American Bar Association Standing Committee on Ethics and Professional Responsibility, Formal Op. 462, Judge’s Use of Electronic Social Networking, 21 de febrero de 2013, pág, l.(6)
A pesar de reconocer las virtudes de las redes sociales por entender que representan una herramienta que evita que las juezas y los jueces vivan enajenados de la sociedad, la Opinión Formal 462 de la ABA delimita a grosso modo hasta qué punto su uso puede desembocar en violaciones éticas. En ese sentido, dispone que los magistrados y las magistradas que decidan participar en una red social de-ben presumir el carácter público y la facilidad de difusión de lo que publiquen en estos medios de comunicación virtual. íd., págs. 1-2. Además, advierte que, aunque no se les prohíbe su participación en las redes sociales, las juezas y los jueces deben ser muy circunspectos al utilizarlas. Ello principalmente para evitar cualquier conducta que manci-lle la confianza de la ciudadanía en la Judicatura y com-prometa la independencia, integridad e imparcialidad que todo magistrado tiene el deber de enaltecer desde que asume el cargo judicial. Id.
De igual modo, se han emitido varias opiniones consulti-vas de distintos comités de ética judicial a través de la Na-ción que atienden los límites de la ética judicial y el uso de las redes sociales. Así, por ejemplo, el Comité de Etica Judicial del estado de Nueva York, al abordar este tema, ha ex-presado que es inherentemente apropiado que un magis-trado participe en las redes sociales; la controversia real recae sobre cómo las utiliza, New York Jud. Eth. Adv. Op. *74308-176 (2009).(7) De forma similar a la Opinión Formal de la ABA reseñada anteriormente, concluye que los jueces y las juezas deben ejercer cautela al utilizar las redes sociales y que su uso debe cumplir con las reglas de conducta judicial que rigen en esa jurisdicción. íd. Véase, además, Ethics Committee of the Ky. Jud. Formal Jud. Eth. Op. JE-119, pág. 5 (2010). Además, advierte que, debido a que las redes sociales están en un estado constante de metamorfosis, es imposible predecir taxativamente todos los escenarios que podrían conllevar violaciones éticas. En ese sentido, insta a los magistrados y las magistradas para que se mantengan al tanto de estos cambios y analicen cómo podrían impactar sus deberes éticos. Formal Opinion 462, supra, pág. 3.
Por otro lado, varios comités de ética judicial coinciden en que el mero hecho de que la conducta de un magistrado o una magistrada se dé en un contexto virtual no altera las obligaciones éticas que, de ordinario, gobernarían la inte-racción interpersonal de un magistrado o de una magis-trada fuera de la esfera virtual. La médula del asunto re-cae, no en el medio a través del cual se dé la conducta, sino en el uso y la naturaleza de la conducta exhibida por el magistrado o la magistrada en esa plataforma. Véanse: California Judges Association Judicial Ethics Committee, Op. 66 (2010);(8) Maryland Judicial Ethics Commitee, Op. 2012-07 (2012);(9) Tennessee Judicial Ethics Committee, Op. 12-01 (2012).(10) En cuanto a este particular, la Asociación de Jueces de California expresó: “The same rules that govern a judge’s ability to socialize and communicate in person, on paper and over the phone apply to the Internet”. Opinion 66, supra, pág. 3. En otras palabras, es compatible utilizar *744la tecnología para hacer lo que, de otro modo, sería permisi-ble bajo las normas éticas aplicables en la jurisdicción donde un magistrado o una magistrada ejerce sus funciones adjudicativas. Opinion 66, supra, pág. 4. En ese sentido, la Asociación de Jueces de California, puntualizó: “It is the nature of the interaction that should govern the analysis, not the medium in which it takes place”. Opinion 66, supra, pág. 11.
En fin, la discusión anterior devela un evidente consenso en cuanto a lo siguiente: es permisible la partici-pación de un magistrado o una magistrada en las redes sociales siempre y cuando su uso y la naturaleza de la con-ducta exhibida en esa plataforma no sean contrarias a los postulados éticos que rigen en la jurisdicción en la cual ejerce sus funciones adjudicativas. El magistrado o la ma-gistrada que decida usar las redes sociales deberá proceder con el mayor grado de circunspección, pues es imposible prever todas las ramificaciones éticas inherentes al uso de estas novedosas plataformas de comunicación.
IV
Conforme adelantamos, con su conducta, el juez Colón Colón infringió los Cánones 2, 8, 19 y 23 del Código de Etica Judicial, supra. Si bien es cierto que existe un con-senso en cuanto a que a las juezas y los jueces no se les veda utilizar las distintas redes sociales que tienen a su alcance, el uso que el juez Colón Colón le dio a este medio de expresión tuvo el efecto de infringir los deberes éticos dimanantes de los cánones previamente mencionados. La aplicación de los Cánones de Ética Judicial no se extingue por el mero hecho de que la conducta sancionada se haya efectuado a través de un medio virtual. Como vimos, lo esencial es analizar el uso que se le da al medio y el conte-nido de las expresiones publicadas ahí. El medio a través del cual se da la conducta no es, por sí solo, determinante.
*745La conducta exhibida por el juez Colón Colón no sirvió otro propósito que no fuera socavar el respeto y la con-fianza de la ciudadanía en la Rama Judicial. Precisamente, es esa confianza la que nutre la independencia judicial y, a su vez, legitima el andamiaje en el cual se edifica la fun-ción judicial propiamente. Sus comentarios de mofa, im-prudentes y carentes de sensibilidad tuvieron el efecto inescapable de menguar la confianza de la ciudadanía en la Rama Judicial y ultrajaron la independencia judicial que todo magistrado y toda magistrada tiene el deber de ejemplificar, tanto dentro como fuera del estrado. Con sus comentarios innecesarios y burlones, el juez Colón Colón quebrantó los postulados éticos recogidos en el Canon 2, supra. Además, su conducta demostró imprudencia y falta de serenidad. Al así actuar, quebrantó los principios del Canon 8 de Ética Judicial, supra.
Por otro lado, a través de sus publicaciones, el juez Co-lón Colón hizo caso omiso a la prohibición recogida en el Canon 19, supra. Ello al comentar públicamente, en más de una ocasión, sobre asuntos relacionados con sus funcio-nes adjudicativas. Específicamente, publicó en su perfil virtual unos comentarios a través de los cuales se burló del contenido de una orden de protección y de una Querella presentada por unas personas que comparecieron ante él. Como si ello fuera poco, acompañó los referidos comenta-rios de fotografías de documentos judiciales en los cuales se pueden observar extractos de la referida Querella y or-den de protección. El hecho de que, como normal general, esos documentos estén disponibles al público y que no se revelara la identidad del ciudadano o la ciudadana que compareció a su Sala, no exime al juez Colón Colón de obe-decer la prohibición contenida en el Canon 19 de Ética Judicial, supra.
Conforme hemos mencionado, los magistrados y las ma-gistradas deben atenerse a los postulados éticos contenidos en los Cánones de Ética Judicial, tanto en el desempeño de *746sus funciones adjudicativas como en sus vidas privadas. Examinado en conjunto, el comportamiento público exhi-bido por el juez Colón Colón a través de su perfil virtual, sin duda, violentó el estándar de conducta impuesto por el Canon 23 de Ética Judicial, supra. Sus comentarios despia-dados y bufonescos hacia las personas que comparecieron a su Sala en busca de un remedio en nada honran el cargo judicial que este ocupa y representan un desafío a la inte-gridad de la Rama Judicial. Sus publicaciones, accesibles al público en general, fomentaron una cadena de reaccio-nes que dieron pie a que otras personas también se burla-ran de las causas judiciales de estos ciudadanos y ciudadanas. La mayoría de sus comentarios estaban per-meados de mi tono despectivo y humillante. El querellado intentó justificar sus comentarios con el pretexto de que estos estaban enmarcados fundamentalmente en “correc-ciones gramaticales”. No obstante, estos reflejan falta de empatia y una enajenación total de las realidades de algu-nos sectores de nuestra sociedad. Esto es, sencillamente, inaceptable. La verdadera justicia no se mide en función del grado de educación que tenga un ciudadano o una ciudadana.
Las personas que acuden a los foros judiciales lo hacen bajo el entendido básico de que el magistrado o la magis-trada que preside una Sala atenderá su petitorio con el mismo grado de seriedad que para ellos tiene su causa de acción, no para recibir un trato humillante. La falta de respeto exhibida por el juez Colón Colón, reflejada en sus comentarios insensibles hacia las personas que compare-cieron a su Sala, tiene el ineludible resultado de lacerar la imagen de la Rama y en nada enaltecen el cargo judicial que este tiene el privilegio de ocupar. Sin lugar a dudas, con sus comentarios, el juez Colón Colón se apartó de la conducta que se espera de un magistrado en su vida pri-vada, que debe ser un reflejo de la ecuanimidad, la solem-*747nidad, el decoro y el respeto que se le exige en sus funcio-nes adjudicativas.
Pasemos entonces a analizar, según el estándar de equi-valencia en la sanción que impera en nuestra jurisdicción, la sanción disciplinaria correspondiente a la gravedad de las faltas éticas cometidas por el querellado. Veamos.
V
Contrario a otras jurisdicciones, nuestro ordenamiento ético-disciplinario carece de un listado uniforme de faltas éticas, con las correspondientes sanciones aplicables, que nos guíe al momento de ejercer nuestra facultad discipli-naria para sancionar a un o una integrante de la profesión legal. S. Steidel Figueroa, Etica y responsabilidad discipli-naria del abogado, Estados Unidos, Pubs. JTS, 2010, See. 7.7.1, pág. 368. Es decir, tanto en el Código de Ética Profe-sional como en los Cánones de Ética Judicial, "las sancio-nes no están predeterminadas por tipos de infracción”, de modo que, "[n]o existen categorías de faltas con las corres-pondientes categorías de sanciones aplicables’’(11) íd. En ese sentido, este Tribunal goza de un amplio grado de dis-creción al momento de ejercer nuestras prerrogativas dis-ciplinarias y determinar la sanción que ha de imponérsele a un integrante de la profesión legal que ha quebrantado *748los preceptos éticos que rigen nuestro ordenamiento disciplinario.
No obstante, para brindarle coherencia y consistencia al desarrollo de los principios enunciados en estos cuerpos normativos, hemos limitado esa discreción, de manera que nuestra facultad disciplinaria no se convierta en un ejerci-cio inconsistente y arbitrario de poder. En ese sentido, he-mos expresado que al descargar nuestras funciones disci-plinarias, tenemos el deber de “tratar faltas parecidas de modo análogo y mantener [así] la reglamentación ético-profesional como cuerpo normativo coherente”. In re Díaz Alonso, Jr., 115 DPR 755, 761 (1984). Véase, además, In re De León Rodríguez, 190 DPR 378, 396 (2014). Después de todo, “[l]a permanencia y utilidad del sistema ético-profe-sional depende, en buena medida, de unos patrones o guías identificables en la jurisprudencia sobre la materia”. In re Díaz Alonso, Jr., supra, págs. 760-761.
De igual manera, y en el contexto de un procedimiento disciplinario contra dos (2) juezas municipales, señalamos que “[c]asos similares ameritan sanciones similares”. In re González Acevedo, supra, pág. 104. A contrario sensu, he-mos expresado que cuando nos apartemos de precedentes similares en casos que presentan controversias y situacio-nes de hechos análogos, debemos ofrecer una explicación que justifique ese proceder. In re Villalba Ojeda, 193 DPR 966, 983 (2015). Solo de esta manera “evitamos la arbitra-riedad y logramos una reglamentación ética coherente y uniforme”. Íd., pág. 982. Véase, además, In re Rivera Nazario, 193 DPR 573, 587 (2015).
Ahora bien, a pesar de que esa es la norma de interpre-tación que debe regirnos al determinar la sanción corres-pondiente en procesos disciplinarios, en la práctica no siempre ha sido así. Lamentablemente, han sido limitadas las ocasiones en las que esta Curia ha llevado a cabo un análisis comparativo de casos análogos con el fin de deter-minar la sanción disciplinaria correspondiente en un caso *749ético. Steidel Figueroa, op. cit., pág. 369. Véanse, además: In re Rivera Ramos, 178 DPR 651 (2010); In re González Acevedo, supra.
Sin embargo, en esta ocasión, no claudicaremos en nues-tro deber de realizar un análisis íntegro y ponderado de los precedentes jurisprudenciales para lograr una mayor equi-valencia en la imposición de sanciones disciplinarias. Máxime, cuando se trata de un caso en el cual se reco-mienda imponer la sanción disciplinaria más inclemente, a saber, la destitución de un juez.
En conformidad, a continuación llevaremos a cabo un ejercicio analítico de las distintas instancias en las cuales este Foro ha destituido a un integrante de la Judicatura por haber infringido los Cánones de Ética Judicial.
A
En el siglo pasado, este Tribunal ha destituido jueces en menos de treinta (30) ocasiones.(12) Un análisis ponderado de nuestra jurisprudencia en materia ético-judicial devela que este Alto Foro ha impuesto la sanción de destitución de manera excepcional y ante conductas con un alto grado de severidad.
Así, este Tribunal ha destituido jueces por, inter alia, co-meter asesinato en primer grado (In re Dávila, 79 DPR 816 (1957)); consumir sustancias controladas (In re Santiago Concepción, supra, e In re Ruiz Rivera, 168 DPR 246 (2006)); hostigamiento sexual (In re Robles Sanabria, supra); violencia doméstica (In re Santiago Concepción, supra); sostener relaciones sexuales adúlteras en el despacho *750(In re Rodríguez, 81 DPR 643 (1960), e In re Marín Báez, 81 DPR 274 (1959)); agresión y conducta violenta y desorde-nada (In re De Castro, 100 DPR 184 (1971) (caso el cual destituimos a un juez por agredir a un Juez Administrador en las inmediaciones del tribunal y amenazar con un arma de fuego cargada a un ciudadano durante un altercado), In re Brignoni, Juez, 84 DPR 385 (1962) (en este caso destitui-mos a un juez por agredir a una mujer luego de que esta se negara a sostener relaciones sexuales con él), e In re Rivera Escalera, 75 DPR 43 (1953) (caso en el cual destituimos a un juez por disparar un arma en un restaurante)); consumir bebidas embriagantes durante horas laborables (In re Nevárez Zavala, supra), y participar activamente en un esquema de adulteración de leche de vaca para consumo humano (In re Calzada Llanos, 124 DPR 411 (1989)).
Como puede observarse, la mayoría de la conducta des-crita anteriormente constituye delito o es tan ominosa que no deja espacio para otra sanción que no sea la destitución. Por otro lado, este Foro ha destituido jueces por conducta que incide directamente sobre su imparcialidad al adjudi-car controversias o representan un abuso de poder. En ese sentido, hemos destituido jueces de sus cargos por manipu-lar testimonios e intimidar o interferir con testigos (In re Jackson Sanabria, 97 DPR 1 (1969), In re Acevedo, 82 DPR 744 (1961), In re Quesada, 82 DPR 65 (1961) (en este úl-timo caso destituimos a un juez por prometerle a mi abo-gado de defensa que le ayudaría en dos casos criminales que se verían ante él y, a esos efectos, visitó personalmente a testigos de cargo y les informó que no tenían que ir al juicio para el cual habían sido citados), e In re Rivera Escalera, supra); por negligencia inexcusable o ineptitud ma-nifiesta en el desempeño de sus funciones judiciales (In re Navarro Ortiz, 60 DPR 485 (1942) (caso en el cual destitui-mos a un juez, inter alia, por su incompetencia al tramitar una declaratoria de herederos, por negligencia inexcusable al resolver un hábeas corpus basándose en una prueba que *751nunca se presentó y por alterar con su puño y letra una transcripción de una minuta para conformarla maliciosa-mente a la sentencia dictada)); por abuso de poder y de las facultades de su cargo al utilizar su título como instru-mento de intimidación o presión (In re Hernández Enriquez, 115 DPR 472 (1984), In re Marrero Torres, 113 DPR 113 (1982), In re Rivera Escalera, supra), y por faltar a su deber de inhibición e interferir indebidamente utilizando el prestigio y la autoridad del cargo para beneficio, interés personal o ambas (In re Ramos Mercado, 170 DPR 363 (2007), e In re Grau Acosta, 172 DPR 159 (2007)).
Asimismo, tan reciente como el 2015, este Tribunal tuvo la lamentable tarea de disciplinar a dos (2) jueces por in-currir en conductas constitutivas de soborno y conspira-ción, parcialidad y abuso de las facultadas del cargo judicial, entre otras actuaciones adicionales que no daban margen para otro proceder que no fuera destituirlos de sus cargos judiciales. Véanse: In re Quiñones Artau, supra; In re Acevedo Hernández, supra. Como puede observarse, nuevamente se trataba de conductas constitutivas de de-lito o que constituían un abuso desmedido del poder judicial.
B
A la luz de esta progenie, nos corresponde determinar la sanción correspondiente. Si bien es cierto que no existe un caso exactamente análogo al de autos, puesto que es la primera vez que este Tribunal analiza las implicaciones éticas del uso de las redes sociales por parte de un inte-grante de la Rama Judicial(13) la discusión anterior de-*752muestra sin ambages que en las contadas instancias en las cuales este Foro ha tenido que destituir a un integrante de la Judicatura, la conducta sancionada ha sido mucho más severa en comparación con aquella exhibida por el juez Co-lón Colón. No obstante, esta realidad no justifica la con-ducta del querellado y, mucho menos, representa un obstá-culo a nuestra autoridad disciplinaria para sancionarlo.
Conforme vimos, han sido limitadas las instancias en las cuales este Foro ha tenido que destituir a un integrante de la Judicatura de su cargo y la conducta sancionada ha sido más ominosa que la manifestada por el querellado. Si bien no se justifican, no nos parece que las actuaciones del juez Colón Colón se asemejen a la conducta descrita en los casos anteriormente citados, a tal extremo que merezca una san-ción equivalente a la impuesta por este Tribunal en esas instancias particulares. Sería incorrecto sostener objetiva-mente que la conducta del juez Colón Colón es análoga a los casos anteriormente descritos, a tal extremo que se conside-rara proporcional imponerle una sanción tan severa como la destitución.
Según discutimos, para determinar la sanción que debemos imponer al juez Colón Colón es necesario hil-vanar la casuística aplicable para equiparar, lo mejor posi-ble, las sanciones impuestas en otras circunstancias y en contextos similares al de autos. En la mayoría de los casos en los cuales tanto abogados como jueces y juezas han incu-rrido en conducta irreverente, despectiva y poco profesional hacia aquellas personas involucradas en el proceso judicial, y que ha tenido el efecto de lacerar la imagen, el honor y la dignidad de la Rama Judicial y, por consiguiente, la con-*753fianza del Pueblo en el sistema de justicia, este Tribunal se ha limitado a censurar la conducta imputada. (14)
Así, por ejemplo, en In re Saavedra Serrano, 165 DPR 817 (2005), censuramos con un apercibimiento de futuras infracciones a un letrado que se condujo de manera irreve-rente y amenazante contra un ciudadano indigente y con una condición mental particular en una vista que presidió mientras fungía como Juez Municipal. A esos efectos, expre-samos que
[...] la conducta del querellado no fue serena, imparcial y respetuosa, tal y como se exige de los jueces y de los abogados, sino todo lo contrario. El licenciado Saavedra Serrano, desde el comienzo de la vista, actuó de forma hostil y descortés al dirigirse al querellante, y en varias ocasiones hizo alusión a su poder y autoridad para “meter[lo] preso”. Además, aun cuando el acusado querellante manifestó —en forma serena y respe-tuosa— ser una persona indigente y que carecía de represen-tación legal, el querellado, de forma severa y abusiva, le ad-virtió que si no lo hacía “lo iba a lamentar”; le ordenó buscar representación legal sin hacer uso de su facultad para asig-narle un abogado de oficio. Igualmente, el licenciado Saavedra Serrano, aun cuando advirtió alguna condición mental o emo-cional [del querellante], no observó sensibilidad alguna y con-tinuó dirigiéndose a éste de forma recia y despectiva [...]
[[Image here]]
Resulta evidente que, con su proceder, el licenciado Saave-dra Serrano lo que hizo fue intimidar innecesariamente a un ciudadano humilde y afectado emocionalmente, lo cual deni-gra la profesión legal [...] (Énfasis y escolios en el original omitidos y énfasis nuestro). In re Saavedra Serrano, supra, págs. 830-831.
*754A su vez, en In re Hon. Maldonado Torres, 152 DPR 858 (2000), amonestamos y apercibimos a un Juez Superior que no controló sus emociones y brindó un trato descortés y grosero a un abogado que acudió a su Sala. Asimismo, en In re Rodríguez Rivera, 170 DPR 863 (2007), suspendimos por tres (3) meses a un abogado que utilizó expresiones obscenas durante una conversación telefónica con una Se-cretaria en el Centro Judicial de Guayama. En aquella oca-sión, expresamos que "el comentario soez o grosero y la falta de respeto no tiene cabida en la administración de la justicia en nuestra jurisdicción”. (Énfasis en el original), íd., pág. 868. Puntualizamos, además, que “[n]o se conduce en forma digna y honorable, como tampoco actúa con el mayor respeto ni exalta el honor y la dignidad de su pro-fesión, el abogado que así actúa y se expresa, situación que no estamos en disposición de tolerar”. (Énfasis en el original suprimido y énfasis nuestro). Íd. Véase, además, In re Barreto Ríos, 157 DPR 352 (2002) (caso en el cual censura-mos enérgicamente a un abogado por insultar a las oficia-les administrativas de la Secretaría del Tribunal de Pri-mera Instancia, Sala de Ponce). En ese sentido, hemos expresado que "[t]odas las personas involucradas en el pro-ceso judicial —jueces, litigantes, testigos y oficiales del tribunal— tienen un deber de cortesía con los demás participantes”. In re Barreto Ríos, supra, pág. 357.
Por otro lado, en In re Rodríguez Plaza, 182 DPR 328 (2011), censuramos enérgicamente a la exjueza Rodríguez Plaza(15) por haber incurrido en una conducta que “no fue digna, honorable, respetuosa ni cordial. Fue todo lo contrario. Utilizó el poder de su cargo judicial para vejar a otros abogados”. Íd., pág. 346. Inter alia, la exjueza le in-dicó a un alguacil en Sala que no podía comer unos pisco-*755labis que esta había traído para el público, abogados y fis-cales porque estaba “muy gordito”. Íd., pág. 334.
Finalmente, en In re Santiago Rodríguez, 160 DPR 245 (2003), censuramos a una abogada por haber incurrido en un patrón de conducta constitutiva de discrimen por género contra víctimas de violencia doméstica, mientras esta fun-gía como jueza municipal. En aquella ocasión, determina-mos que “las expresiones discriminatorias de la licenciada Santiago Rodríguez hacia las mujeres víctimas de violencia doméstica se apartaron de la conducta digna y honorable que exige el Canon 38 del Código de Ética Profesional, supra. Con su proceder minimizó y trivializó el serio pro-blema de violencia doméstica que encara el país”. Íd., pág. 255.
Como se puede apreciar, la conducta exhibida por el juez Colón Colón es similar a la sancionada en los precedidos casos, en el sentido de que todas representan una falta de respeto a las personas involucradas en el proceso judicial. La diferencia gira en tomo al foro que sirvió de escenario para el comportamiento: en lugar de exhibir la conducta im-propia en el estrado, el juez Colón Colón la extrapoló al mundo virtual. Lo que sí es análogo en todos estos casos es que tanto la conducta del juez Colón Colón como la aconte-cida en los precitados casos laceraron la imagen de la Rama Judicial y minaron la confianza de la ciudadanía en el sis-tema de justicia. Precisamente ese fue el estándar que uti-lizamos para medir la conducta en los casos previamente citados y en los cuales impusimos una censura como sanción disciplinaria.
No obstante, a diferencia de los casos discutidos ante-riormente, nos parece que las actuaciones del juez Colón Colón ameritan más que una mera censura. El juez Colón Colón publicó en su página de Facebook comentarios bur-lones y fotografías de documentos judiciales en los cuales se revelaba el contenido de distintos asuntos relacionados con sus funciones adjudicativas con el único fin de mofarse *756y humillar públicamente a las personas que acudieron a su Sala. Al elevar sus comentarios a la red social Facebook, los comentarios antiéticos realizados por el juez Colón Co-lón llegaron —o tuvieron el potencial de llegar— a un uni verso mucho más amplio de personas en comparación con los otros casos discutidos anteriormente. Estos comenta-rios y fotografías permitieron que otras personas comenta-ran y se burlaran de las personas que comparecieron a la Sala del querellado y de la mofa que este hizo. Por ello, sus actuaciones ameritan más que una mera censura.
No obstante, y conforme hemos discutido, la conducta del juez Colón Colón no es semejante a aquella que en oca-siones anteriores ha acarreado la destitución como sanción. Claramente, no estamos ante una conducta con el mismo grado de severidad que la que protagonizó la proge-nie de casos de destitución discutidos anteriormente. La prudencia, así como las sanciones impuestas en situacio-nes parecidas al caso de autos, militan en contra de la des-titución como sanción disciplinaria. Sencillamente, esa sanción no sería proporcional a la gravedad de la conducta exhibida por el querellado y tampoco se justificaría a la luz de nuestra jurisprudencia.
Si bien es cierto que debemos ser rigurosos al ejercer nuestra facultad disciplinaria, no podemos ser tan afano-sos como para convertirla en un ejercicio arbitrario y des-medido de poder.
VI
Por todo lo anteriormente expuesto, concluimos que el juez Colón Colón violó los Cánones 2, 8, 19 y 23 del Código de Etica Judicial, supra. Así, decretamos su suspensión in-mediata por el término de tres (3) meses. Ello es cónsono con nuestra casuística en materia ético-disciplinaria y es proporcional a las sanciones impuestas en otros contextos similares al caso de autos.

*757
Se dictará Sentencia de conformidad.

El Juez Asociado Señor Estrella Martínez
estuvo con-forme e hizo constar la expresión particular siguiente:
Aunque estoy conforme con la conclusión de que el juez Eric Colón Colón violó los Cánones 2, 8,19 y 23 de Ética Judicial, 4 LPRAAp. IV-B, considero que no procede meramente suspen-derlo por tres meses. A mi juicio, la conducta reprochable, insensible y antiética, a la luz del derecho expuesto en todas las opiniones certificadas, requiere sanciones más severas, ante el repudiable patrón de expresiones que nos ocupa. Opino que este es un caso idóneo para utilizar medidas disciplinarias adicionales a las tradicionales, según lo permite la Regla 29 de Disciplina Judicial, 4 LPRAAp. XV-B. Así lo amerita la natu-raleza de las actuaciones del juez Colón Colón, por lo que, además de la sanción adoptada, hubiese impuesto la realiza-ción de trabajo comunitario en una organización sin fines de lucro en labores de tutoría a estudiantes indigentes. Ello, ante su dominio del idioma español, el cual debería utilizar para contribuir a mejorar la calidad de vida de las personas humil-des y no para destruir la dignidad de los seres humanos que ofendió. Asimismo, le hubiese referido al Programa de Ayuda al Empleado para que reciba orientación y tratamiento en torno al manejo de emociones y control de conducta en su área de trabajo y en los ámbitos aplicables de la ética judicial.
La Juez Asociada Señora Rodríguez Rodríguez emitió una opinión disidente, a la que se unió la Jueza Presidenta Oronoz Rodríguez. El Juez Asociado Señor Colón Pérez emitió una opinión disidente.

 L. Rivera Román y C. López Cintrón, El temperamento y la función judicial, 1 Rev. Ley y Foro 1, 4 (2009).


 En cuanto a este particular, las Reglas de Disciplina Judicial disponen que
“[e]l Juez Presidente o la Jueza Presidenta, un Juez Asociado o una Jueza Aso-ciada, el Director o la Directora, podrá solicitar a iniciativa propia y por escrito, una investigación sobre la conducta o capacidad de un juez o una jueza. Dicha solicitud se considerará como una queja, sin que sea necesario cumplir con los requisitos forma-les del inciso (b) de esta regla”. 4 LPRAAp. XV-B, R. 5(c).


 Además, en las declaraciones juradas suscritas por los Sres. Carlos Otero López y Raúl Manuel Colón Vázquez estos detallaron, inter alia, la manera como accedieron y almacenaron la información contenida en el perfil virtual del juez Colón Colón y señalaron que la información recopilada no fue alterada durante el proceso de almacenamiento.


 Es menester señalar que, en su Informe, el Comisionado Asociado, Ledo. José L. Miranda de Hostos, no recomendó la imposición de medidas provisionales durante el trámite disciplinario, conforme provee la Regla 15 de Disciplina Judicial, 4 LPRA Ap. XV-B.


 Es menester señalar qne aunque el Canon 8 está “bajo el acápite de Función Judicial Adjudicativa en los Cánones de Ética Judicial de 2005, ello no significa que la conducta que se requiere de los miembros de la Judicatura en los procesos adju-dicativos no sea exigible en sus demás funciones o en su comportamiento fuera de sala”. In re Claverol Siaca, 175 DPR 177, 196-197 (2009).


 Disponible en: http://www.americanbar.org/dam/aba/administrative/ professional_responsibility/ formal_opinion_462.authcheckdam.pdf


 Disponible en: http://www.courts.state.ny.us/ip/judicialethics/opinions/08-176.htm


 Disponible en: http://www.caljudges.org/docs/BthicsOpinions/Op%2066 Binal.pdf


 Disponible en: http://mdcourts.gov/ethics/pdfs/2012-07.pdf


 Disponible en: http://www.tncourts.gov/sites/default/flles/docs/advisory _opinion_12-01.pdf


 Es menester señalar que, a pesar de que los Cánones de Ética Judicial no especifican qué sanción corresponde a una violación ética, el Art. 6.002 de la Ley Num. 201-2003, conocida como Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (4 LPRA sec. 25j), dispone las distintas sanciones disciplinarias a las que podrían estar sujetos los y las miembros de la Judicatura si incurren en una violación ética, a saber:
“(a) Destitución de su cargo;
(b) suspensión de empleo y sueldo;
(c) limitaciones al ejercicio de la abogacía, incluyendo el desaforo;
(d) censura;
(e) amonestación, o
(f) cualquier otra medida remediativa”.


 Para un recuento de las decisiones en las cuales este alto Poro ha impuesto la sanción de destitución a integrantes de la Rama Judicial para los años 1992-2012, véase Compilación de jurisprudencia del Tribunal Supremo de Puerto Rico relacio-nada con querellas de ética judicial, Comisión de Disciplina Judicial del Tribunal Supremo de Puerto Rico, 2012, Vols. I y II. Para aquellos casos que comprenden el periodo del 2013 hasta hoy, véase Portal Cibernético de la Rama Judicial, http:// ■www.ramajudicial.pr/opimones/.


 Es menester destacar que, en una ocasión anterior, nos negamos a imponer una sanción disciplinaria a un Juez Superior por una conducta éticamente impropia debido a que era la primera vez que nos expresábamos sobre la controversia y, por lo tanto, no existían pronunciamientos claros del Tribunal sobre la conducta que dio paso a la Querella. Véase In re Almodóvar Marchany, 167 DPR 421 (2006). En aque-lla ocasión tuvimos que acudir a otras jurisdicciones para analizar si un juez, asig-*752nado a una Sala de Relaciones de Familia, estaba impedido, por razones éticas, de enviar una carta de recomendación al Departamento de la Familia, identificándose como juez, en papel oficial del Tribunal General de Justicia para expresarse favora-blemente sobre las cualificaciones de una compañera jueza para el licénciamiento de su hogar como hogar de crianza. Además, pesó en nuestro análisis el hecho de que el juez querellado nunca había sido sancionado por faltas éticas.


 En un contexto similar al de autos, la Comisión de Ética de Carolina del Norte determinó que un juez incurrió en una comunicación ex parte vedada por los Cánones de Ética Judicial al publicar comentarios de un caso ante su considera-ción, en la página de Facebook, de la representación legal de una de las partes y quien era su “amiga” en la referida red social. No obstante haber encontrado que la conducta del juez constituyó una violación ética, la Comisión impuso como sanción una censura pública. Judicial Standards Commission of the State of N.C., Inquiry No. 08-234 (2009), disponible en: http://www.aoc.state.nc.us/www/public/coa/jsc/ public reprimands/jsc08-234.pdf. Véase, además, In re Slaughter, 480 S.W.3d 842 (2015) (la comisión especial designada por el Tribunal Supremo de Texas desestimó una queja presentada contra una jueza que publicó en su página de Facebook unos comentarios relacionados con un caso que tenía ante su consideración).


 Es menester señalar que la Leda. Wilma Rodríguez Plaza renunció a su cargo de Jueza Superior durante la tramitación del proceso disciplinario instado en su contra,